Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “measuring at said first sensor location a first magnetic field component oriented in a first direction substantially parallel to said movement direction or tangential to said movement trajectory, and a second magnetic field component oriented in a second direction substantially perpendicular to the first direction; b) for determining a fine signal based on a ratio of said first and said second magnetic field component; c) for calculating a coarse signal based on said first and second magnetic field component; and d) for determining said position based on both the coarse signal and the fine signal,” in combination with the other claim limitations.  Claims 2-10 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 11, the prior art of record does not disclose or suggest “measuring at said first sensor location a first magnetic field component oriented in a first direction substantially parallel to said movement direction or tangential to said movement trajectory, and a second magnetic field component oriented in a second direction substantially perpendicular to the first direction; b) determining a fine signal based on a ratio of said first and second magnetic field component measured at said first sensor location; c) calculating a coarse signal based on at least said first and second magnetic field component; and d) determining said position based on both the coarse 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852